IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00240-CV

RICKEY WAYNE TOLBERT,
                                                           Appellant
v.

GEORGE A. OTSTOTT,
                                                           Appellee



                         From the County Court At Law
                            Kaufman County, Texas
                            Trial Court No. 89868-CC


                          MEMORANDUM OPINION


      Rickey Wayne Tolbert filed a notice of appeal in this Court on August 14, 2014.

By letter dated August 19, 2014, this Court notified Tolbert that the appeal was subject

to dismissal for want of jurisdiction. The Clerk also warned Tolbert that the appeal

would be dismissed unless, within 21 days of the date of the letter, a response was filed

showing grounds for continuing the appeal. See TEX. R. APP. P. 44.3. Tolbert filed a

response, but the response does not show that this Court has jurisdiction over the

appeal.
         Because this Court lacks jurisdiction of an appeal from a County Court at Law in

Kaufman County, which is within the jurisdiction of the Fifth Court of Appeals, we

dismiss this appeal for lack of jurisdiction. See TEX. GOV’T. CODE ANN. §§ 22.220(a),

22.201(f, k) (West Supp. 2013).




                                          AL SCOGGINS
                                          Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed September 11, 2014
[CV06]




Tolbert v. Otstott                                                                 Page 2